The Honorable Mike Huckabee Lieutenant Governor State Capitol, Suite 270 Little Rock, Arkansas 72201
Dear Lieutenant Governor Huckabee:
This letter is a response to your request for an opinion regarding private schools that allow parents the option of schooling their children at facilities other than the main campus of the private school. You have presented the following question:
  Does a family which has enrolled its child(ren) in a private Christian school that is organized, maintains all customary academic and attendance records, conducts annual academic progress assessments, approves curricula, otherwise functions as a private school, and allows parents the option of schooling their child(ren) at a facility other than the main campus, have to comply with the requirements of A.C.A. §§  6-15-503 through -505?
The answer to your question will depend upon certain facts of which my office has not been apprised. In order for us to analyze your question adequately, it would be necessary for us to know such matters as: The off-campus location at which the children are being schooled; the frequency and regularity with which the children are schooled at the alternative location; who controls and conducts the curriculum at the alternative location; whether other students are also schooled at the alternative location; the person or entity who is responsible for conducting progress assessments at the alternative location; the nature of those assessments; whether any applicable state reporting, testing, and certification requirements are complied with in relation to the alternative location; and the manner in which the alternative location is funded. These are the factors that would determine whether the alternative location could validly be considered an extension of the private school in question.
A "home school" is defined in A.C.A. § 6-15-501 as: "[A] school primarily conducted by parents or legal guardians for their own children." If, after considering all of the factors set forth in the preceding paragraph, it is determined that the alternative location about which you have inquired meets the above-quoted definition of "home school," compliance with the provisions of A.C.A. §§ 6-15-503 through -505 would be advisable. Again, such a determination is one that I am unable to make without evaluating all of the relevant facts.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh